DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on November 4, 2020.  These drawings are accepted.

Election/Restrictions
Applicant's election with traverse of Species V, illustrated in fig. 5H, corresponding to claims 1 - 8, 16 - 19, and 21 in the reply filed on February 18, 2022 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the examiner to consider all claims in the single application.  This is not found persuasive because applicant's traversal is a general allegation that does not refute the examination burden given on pp. 2 and 3 of the Election/Restriction Requirement Office Action of January 6, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 - 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to any of the nonelected Species I - IV and VI - VIII, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 18, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4, 2020 and April 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a concentration of phosphorus in the second region" twice, initially in lines 4 and 5, and again in lines 6 and 7.  It is unclear whether the second recited "a concentration of phosphorus in the second region" was intended to relate back to "a concentration of phosphorus in the second region" in lines 4 and 5 or to set forth an additional concentration of phosphorus in the second region.

Claim Rejections - 35 USC §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 4, 7, 8, 16 - 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG et al. (USPAPN US 2017/0077305 A1), hereinafter as Chang.

Regarding claim 1, figs. 1, 5, 11A - 12B of Chang discloses a semiconductor structure (¶ 15), comprising:
a fin structure (220) protruding from a substrate (210);
a gate structure (280) formed across the fin structure;
an Arsenic-doped region (bottom 180 as seen in fig. 5; ¶ 31; note that fig. 5 contains two distinct 180, of which 180 in 121 is being referred to; 260 as seen in figs. 11A and 11B) formed in the fin structure (121, 221); and
a source/drain structure (160b as seen in fig. 5, 270 as seen in fig. 12B; note that in fig. 5, 160b is used instead of 160c to differentiate from 160b of fig. 4, see ¶ 43) formed over the Arsenic-doped region, wherein a bottommost portion of the Arsenic-doped region (bottommost portion of 180/260) is lower than a bottommost portion of the source/drain structure (bottommost portion of 163/270).

Regarding claim 2, Chang discloses the semiconductor structure as claimed in claim 1, Chang discloses further comprising:
an isolation structure (130) formed around the fin structure, wherein a top surface of the isolation structure (top surface of 130; as seen in fig. 1) is higher than a top surface of the Arsenic-doped region (top surface of 180; as seen in fig. 5).

Regarding claim 3, Chang discloses the semiconductor structure as claimed in claim 2, Chang discloses wherein a bottom surface of the isolation structure (bottommost surface of 230 as seen in fig. 12A) is lower than the bottommost portion of the Arsenic-doped region (bottom most surface of 260 as seen in fig. 12A).

Regarding claim 4, Chang discloses the semiconductor structure as claimed in claim 1, Chang discloses wherein the source/drain structure further comprises:
a first region (163) formed over the Arsenic-doped region;
a second region (162) formed over the first region, wherein a concentration of phosphorus in the second region (P2 as seen in fig. 6; ¶ 32) is greater than a concentration of phosphorus in the first region (P3 as seen in fig. 6; ¶ 32); and
a third region (161) formed over the second region, wherein a concentration of phosphorus in the second region (P2 as seen in fig. 6; ¶ 32) is greater than a concentration of phosphorus in the third region (P1 as seen in fig. 6; ¶ 32).

Regarding claim 7, Chang discloses the semiconductor structure as claimed in claim 1, Chang discloses wherein a bottom width of the source/drain structure (bottom curved surface of 163 as seen in fig. 5) is greater than a top width of the source/drain structure (top curved surface of 161 as seen in fig. 5).

Regarding claim 8, figs. 1, 5, 11A - 12B of Chang discloses a semiconductor structure (¶ 15), comprising:
a fin structure (220) protruding from a substrate (210);
an isolation structure (130) formed around the fin structure;
a gate structure (280) formed across the fin structure and extending over the isolation structure;
a source/drain structure (160b as seen in fig. 5, 270 as seen in fig. 12B; note that in fig. 5, 160b is used instead of 160c to differentiate from 160b of fig. 4, see ¶ 43) formed over the fin structure; and
an Arsenic-doped region (bottom 180 as seen in fig. 5; ¶ 31; note that fig. 5 contains two distinct 180, of which 180 in 121 is being referred to; 260 as seen in figs. 11A and 11B) sandwiched between the fin structure and a bottommost portion of the source/drain structure (bottommost portion of 163/270).

Regarding claim 16, figs. 1, 5, 11A - 12B of Chang discloses a semiconductor structure (¶ 15), comprising:
a gate structure (280) formed over a channel region (¶ 20) of a substrate (210);
an Arsenic-doped region (bottom 180 as seen in fig. 5; ¶ 31; note that fig. 5 contains two distinct 180, of which 180 in 121 is being referred to; 260 as seen in figs. 11A and 11B) formed in the substrate adjacent to the channel region; and
a source/drain structure (160b as seen in fig. 5, 270 as seen in fig. 12B; note that in fig. 5, 160b is used instead of 160c to differentiate from 160b of fig. 4, see ¶ 43) formed over the Arsenic-doped region, wherein a bottommost portion of the source/drain structure (bottommost portion of 163/270) is in direct contact with the Arsenic-doped region (as seen in fig. 5).

Regarding claim 17, Chang discloses the semiconductor structure as claimed in claim 16, Chang discloses wherein a bottom width of the source/drain structure (bottom curved surface of 163 as seen in fig. 5) is greater than a top width of the source/drain structure (top curved surface of 161 as seen in fig. 5).

Regarding claim 18, Chang discloses the semiconductor structure as claimed in claim 16, Chang discloses wherein the Arsenic-doped region has a curved bottom surface (bottom curved surface of 180 as seen in fig. 5).

Regarding claim 19, Chang discloses the semiconductor structure as claimed in claim 16, Chang discloses wherein the Arsenic-doped region has a curved top surface (top curved surface of 180 as seen in fig. 5).

Regarding claim 21, Chang discloses the semiconductor structure as claimed in claim 8, Chang discloses wherein the Arsenic-doped region (260) is in contact with a sidewall of the isolation structure (vertical sidewall of 230 as seen in fig. 12A).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang as applied to claim 4 above.

Regarding claim 5, Chang discloses the semiconductor structure as claimed in claim 4, Chang discloses wherein an outer region of the first region (interface between 163 and 180) comprises As (¶ 20: doping processes for fin inherently, if not obvious, allows the dopant As to diffuse into neighboring area such as the interface between 163 and 180).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 4 above, and further in view of KIM et al. (USPAPN US 2016/0027918 A1), hereinafter as Kim.

Regarding claim 6, Chang discloses the semiconductor structure as claimed in claim 4, but Chang does not expressly discloses further comprising:
a contact formed through the third region of the source/drain structure and in direct contact with the second region of the source/drain structure. At most, figs. 1 and 5 and ¶ 26 of Chang discloses a contact (190) formed in direct contact (169) with the third region of the source/drain structure (161). However, figs. 1 - 3B of Kim discloses a semiconductor structure (100A) further comprising:
a contact (240 and/or 230) formed through the third region of the source/drain structure (188; ¶¶ 54 and 55) and in direct contact (by way of 230) with the second region of the source/drain structure (186; ¶¶ 54 and 55). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chang with the contact positioning of Kim, in order to provide lower contact resistance (¶¶ 60 - 62, and 133 of Kim).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818